Citation Nr: 0332738
Decision Date: 11/24/03	Archive Date: 03/31/04

DOCKET NO. 00-14267                         DATE NOV 24 2003

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral eye disability.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a psychiatric disorder.

REPRESENTATION

Veteran represented by:

The American Legion

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel


REMAND

The veteran served on active duty from May 1969 to April 1971 and from January 1991 to March 1991. He also had periods of active duty for training and inactive duty training with the Army Reserves from 1973 to 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2000 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In perfecting his appeal to the Board, the veteran limited the appeal to the issues
listed on the first page of this decision.	

In support of his claim, the veteran authorized VA to obtain records from private medical care providers, however, there is no record of an initial request for the records. Also, there is reference to treatment at an Army hospital during active duty, but the clinical records have not been obtained. Under these circumstances, the Board determines that additional evidentiary development is required under the statutory duty to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A.

Also, in September 2003, the United States Court of Appeals for the Federal Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1), which was referred to in a May 2003 letter and the May 2003 supplemental statement of the case, as inconsistent with the statutory one-year period provided for response in 38 U.S.C.A. § 5103(b)(1). Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7010 (Fed. Cir. Sept. 22, 2003).

For these reasons, the case is remanded for the following:

1. Ensure that all VCAA notice obligations have been satisfied in accordance with the recent decision in Paralyzed Veterans of America v. Secretary of Veterans


Affairs, Nos. 02-7007, -7008, -7009, -7010, (Fed. Cir. Sept. 22, 2003), as well as 38 U.S.C.A. §§ 5103 and 5103A, and any other applicable legal precedent.

2. Obtain the clinical records for inpatient treatment of headaches at the U.S. Army Hospital at Fort Sill, Oklahoma, from May to December 1969.

3. Ask the veteran to submit the medical records from 1975 to 1995 from the West Haven Clinic, or provide additional information pertaining to treatment by Dr. Boss. With authorization obtain any records he identifies.

4. If additional evidence is received, determine whether a medical examination or medical opinion is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).

5. After the development requested has been completed, adjudicate the claim. If any benefit sought remains denied, the veteran and his representative should be furnished a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645,

3
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a; decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).


4




